                Case 19-50748-KBO          Doc 1    Filed 10/30/19     Page 1 of 13




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

Bayou Steel BD Holdings, L.L.C., et al.,1                 Case No.: 19-12153 (KBO)

                        Debtors.                          (Jointly Administered)




CHARLES ZIEGELER and RONNIE MILLET,
individually and on behalf of all others similarly
situated,

                        Plaintiffs,

         v.                                               Adv. Pro. No.: 19-________ (KBO)

BAYOU STEEL BD HOLDINGS, L.L.C. d/b/a
BAYOU STEEL GROUP, BD BAYOU STEEL
INVESTMENT, LLC, BD LAPLACE, LLC,
BAYOU STEEL BD HOLDINGS II, L.L.C., and
BLACK DIAMOND CAPITAL MANAGEMENT,
LLC,

                        Defendants.


                CLASS ACTION ADVERSARY PROCEEDING COMPLAINT

         Plaintiffs, Charles Ziegeler and Ronnie Millet, (hereinafter “Plaintiffs”), individually and

as representatives of a proposed class of similarly situated former employees of Bayou Steel BD

Holdings, L.L.C. d/b/a Bayou Steel Group, f/k/a BD Long Products, LLC (“BD Long”) BD Bayou

Steel Investment, LLC (hereinafter “BD Investment”) and BD LaPlace, LLC f/k/a Arcelormittal


1 The Debtors in these cases are Bayou Steel BD Holdings, L.L.C. (Bankr. Case No. 19-12153-
KBO); BD Bayou Steel Investment, LLC (Bankr. Case No. 19-12154-KBO); and BD LaPlace,
LLC (Bankr. Case. No. 19-12155-KBO). The last four digits of the taxpayer identification number
for each of the Debtors follow in parenthesis: (i) Bayou Steel BD Holdings, L.L.C. (1984); (ii) BD
Bayou Steel Investment, LLC (1222); and (iii) BD LaPlace, LLC (5783). The mailing address for
the Debtors is 138 Highway 3217, LaPlace, Louisiana 70068.
              Case 19-50748-KBO          Doc 1       Filed 10/30/19   Page 2 of 13




LaPlace, LLC (“”BD LaPlace” and, collectively, “Debtors”), allege upon personal knowledge of

the facts respectfully pertaining to their own actions, and upon information and belief as to all

other matters, bring this action against the defendants identified further below (hereinafter

“Defendants and/or Debtors”) and aver as follows:

                               PRELIMINARY STATEMENT

        1.     On or about September 30, 2019, Plaintiffs, along with nearly 400 other fellow

employees of Bayou Steel BD Holdings, L.L.C. d/b/a Bayou Steel Group working at the LaPlace,

Louisiana plant lost their jobs when it was suddenly announced that Defendants were closing the

Bayou Steel Group plant. The Bayou Steel plant, located near the Mississippi River produced

structural steel and beams and had been a part of the LaPlace, Louisiana community since 1979.

The employees learned of their terminations either directly from their supervisors but mostly

through word of mouth from other coworkers, text messages and/or via Facebook.

        2.     This action is brought as a result of Defendants’ failure to provide its workers with

the notification required under the federal Worker Adjustment and Retraining Notification Act, 29

U.S.C. § 2101, et seq. (the “WARN Act”), and to recover appropriate relief to remedy this

situation.

        3.     Through this action, Plaintiffs and other similarly situated Class Members seek

damages in the amount of sixty (60) days’ pay and benefits, by reason of Defendants violation of

the WARN Act. Plaintiff and Class Members were employees of Defendants for purposes of the

WARN Act and were terminated as part of a mass layoff and/or plant closing ordered by

Defendants. Defendants violated federal law by failing to give Plaintiffs and other similarly

situated former employees of Bayou Steel Group sixty (60) days advance notice as required by

law.




                                                 2
               Case 19-50748-KBO         Doc 1       Filed 10/30/19   Page 3 of 13




                                         THE PARTIES

       4.      Plaintiff Charles Ziegeler, is a citizen of the State of Louisiana, residing in

Ascension Parish and is a former employee of Defendants who worked at the Bayou Steel Group

plant located at 138 Highway 3217, LaPlace, Louisiana. (“LaPlace Plant”) Mr. Ziegeler worked

for over thirty (30) years at the LaPlace Plant and at the time of his termination was a facility

manager. Mr. Ziegeler was informed of his termination via word of mouth from other employees

and did not receive written notice of his termination.

       5.      Plaintiff Ronnie Millet is a citizen of the State of Louisiana, residing in St. John

Parish and is a former employee of Defendants who worked at the LaPlace Plant. Mr. Millet had

worked at the LaPlace Plant since 1981 holding a variety of positions, including 2nd Operator and

1st Operator, most recently at the time of his termination was the Casting Department Supervisor.

Mr. Millet was on medical leave at the time of the plant closure and learned of his termination by

word of mouth by other employees on September 30, 2019.

       6.      Defendant Debtor and Defendant Bayou Steel BD Holdings, L.L.C. d/b/a Bayou

Steel Group f/k/a/ BD Long Products, LLC (“BD Holdings”) is a Delaware limited liability

company with its principal place of business at 138 Highway 3217, LaPlace, Louisiana 70068.

       7.      Debtor and Defendant, BD LaPlace, LLC f/k/a Arcelormittal LaPlace, LLC (“BD

LaPlace”) is a Delaware limited liability company with its principal place of business located at

138 Highway 3217, LaPlace, Louisiana 70068.

       8.      Debtor and Defendant BD Bayou Steel Investment, LLC (“BD Investment”) is a

Delaware limited liability company with its principal place of business located at 138 Highway

317, LaPlace, Louisiana 70068.




                                                 3
                Case 19-50748-KBO        Doc 1       Filed 10/30/19   Page 4 of 13




        9.      On September 30, 2019 each of the Debtors filed a voluntary petition for relief

under Chapter 11 of Title 11 of the United States Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware, Case No. 19-1253.

        10.     Upon information and belief, Defendant Bayou Steel Holdings, II, L.L.C. (“BS

Holdings”) is a Delaware limited liability company with its principal place of business located at

138 Highway 3217, LaPlace, Louisiana 70068.

        11.     Upon information and belief, Defendant BS Holdings was also an employer of the

Plaintiffs and the Proposed Class since BS Holdings has a 100% equity security interest in Debtors

and had oversight and control over the employment and personnel policies of Debtors.

        12.     Upon information and belief, Black Diamond Capital Management, LLC (“Black

Diamond”) is a Delaware limited liability company with its principal place of business at One

Sound Shore Drive, Greenwich, Connecticut 06830.

        13.     Upon information and belief, Black Diamond was also an employer of the Plaintiff

and the Proposed Class since Black Diamond holds a 100% equity interest in BS Holdings and

therefore owns 100% of each of the subsidiary Debtors and as the 100% equity owners, Black

Diamond had oversight and control over the employment and personnel policies of Debtors.

        14.     Upon information and belief, Black Diamond through BS Holdings owned and

controlled Debtors.

        15.     Upon information and belief, at all relevant times, Defendants jointly owned and/or

operated facilities in four locations:     LaPlace Louisiana (“Louisiana Facility”); Harriman

Tennessee (“Tennessee Facility”); Leetsdale Pennsylvania (the “Pennsylvania Facility”); and

Catoosa Oklahoma (the “Oklahoma Facility”) and, collectively referred to as “Defendants’

Facilities”).




                                                 4
               Case 19-50748-KBO         Doc 1       Filed 10/30/19   Page 5 of 13




        16.     Upon information and belief, at all relevant times, Defendants jointly employed

approximately 460 employees across Defendants’ Facilities in the time frame immediately

preceding September 30, 2019. Defendants employed approximately 380 employees at the

Louisiana Facility and approximately 70 employees at the Tennessee Facility.

                                JURISDICTION AND VENUE

        17.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157, 1331,

1334, 1367 and 29 U.S.C. § 2104(a)(5), and the standing order of reference of bankruptcy matters

by the United States District Court for the District of Delaware.

        18.     The Court also has supplemental jurisdiction over the state law claims asserted

herein, pursuant to 28 U.S.C. § 1367.

        19.     Venue is proper in this District pursuant to 28 U.S.C. § 1409 and 29 U.S.C. §

2104(a)(5). The instant proceeding is related to Debtors’ Chapter 11 cases which are currently

pending in this district.

                                  FACTUAL ALLEGATIONS

        20.     Debtors and Defendants owned and operated Defendants’ Facilities at four

locations, including the Louisiana Facility, the Pennsylvania Facility, the Tennessee Facility and

the Oklahoma Facilities.

        21.     On or around September 30, 2019, Plaintiffs and Class Members arrived to work to

learn that Defendants’ Facilities were closing. Plaintiffs and Class Members learned of the sudden

closing through verbal or electronic communications with management and/or their co-workers,

or through text messages, Facebook or phone calls from their fellow employees.

        22.     On or around September 30, 2019, Plaintiffs and Class Members, without any

advance warning or notice learned that their positions were terminated as a result of the closure of




                                                 5
               Case 19-50748-KBO         Doc 1       Filed 10/30/19   Page 6 of 13




Defendants’ Facilities. Plaintiffs and Class Members learned of their sudden termination through

verbal or electronic communications with management and/or their co-workers, or through news

media, Facebook and/or text messages and phone calls from their fellow employees.

       23.     Neither Plaintiffs nor Class Members received any notice or warning that

Defendants were closing their facilities, and in Louisiana, the unexpected closure came as a

complete surprise to state and local officials.      St. John Parish President Natalie Robottom

confirmed that neither she, nor the State of Louisiana were given any advance warning.2

       24.     Upon information and belief, on September 30, 2019 at all of Defendants’

Facilities, over 400 employees, which include Plaintiffs and Class Members learned either directly

or indirectly that they were terminated effectively immediately as a result of the imminent closure

of Defendants’ Facilities.

                   DEFENDANTS’ VIOLATIONS OF THE WARN ACT

       25.     Plaintiffs and those they seek to represent herein were discharged without cause on

their part on or about September 30, 2019, as the reasonably foreseeable consequence of the mass

termination and Facility closings ordered by Debtors and Defendants, and are “affected

employees” within the meaning of 29 U.S.C. § 2101(a)(5).

       26.     Plaintiffs bring this action on their own behalf, pursuant to the WARN Act, and on

behalf of all other similarly situated employees or former employees whose employment was

terminated on or about September 30, 2019 and within 30 days of that date.




2 https://www.fox8live.com/2019/09/30/bayou-steel-closing-without-advance-warning-workers-
parish-state-officials/ (last visited October 25, 2019).


                                                 6
               Case 19-50748-KBO           Doc 1       Filed 10/30/19   Page 7 of 13




       27.       Debtors and Defendants terminated Plaintiffs’ employment as part of a mass

termination or plant closing as defined by 29 U.S.C. § 2101, for which Plaintiffs were entitled to

receive sixty (60) days advance written notice under the WARN Act.

       28.       Debtors and Defendants did not give Plaintiffs or any Class Members the statutorily

required sixty (60) day notice of the mass layoff or termination in violation of the WARN Act.

       29.       Plaintiffs and Class Members were discharged by Debtors and Defendants without

cause on their part and are “affected employee(s)” within the meaning of the WARN Act, 29

U.S.C. § 2101(a)(5).

       30.       Plaintiffs and Class Members bring this adversary proceeding pursuant to 29 U.S.C.

§ 2104(a)(5), Fed. R. Bankr. P. 7023, and Fed. R. Civ. P. 23(a) and (b)(3), for relief against Debtors

and Defendants for all violations of the WARN Act, 29 U.S.C., § 2101 et seq. on their own behalf

and on behalf of all other persons similarly situation as representatives of the following class

defined below.

                                CLASS ACTION ALLEGATIONS

       31.       Plaintiffs bring this action on their behalf and on behalf of a class of all similarly

situated employees. Plaintiffs seek to certify a class (the “Class”) defined as follows:

                 All former employees of Defendants who were terminated from
                 their employment without cause on or about September 30, 2019,
                 and within 30 days of that date and/or all former employees of
                 Defendants who were terminated without cause as the reasonably
                 foreseeable consequence of the mass layoff and/or facility closings
                 ordered by Defendants on or about September 30, 2019, without
                 receiving sixty (60) days written notice of a mass layoff before the
                 date of their termination.

       32.       Excluded from the Class are Defendants, the legal representatives, heirs, successors

and assigns of any excluded person, and members of the federal judiciary.




                                                   7
               Case 19-50748-KBO         Doc 1       Filed 10/30/19   Page 8 of 13




       33.     Numerosity: Upon information and belief, Plaintiffs estimate that the Class

comprises of at least 400 fulltime employees who worked at the Defendants’ Facilities, making

the Class so numerous that joinder of all Class Members is impracticable. The members of the

Class can be identified and located using information contained in the Defendants’ human

resources records.

       34.     Commonality/Predominance: There are common questions of law and/or fact

common to the Class that predominate over any questions affecting only individual Class

Members. The questions of law and fact common to the Class arising from Defendants’ actions

include but are not limited to the following:

       a.      Whether the provisions of the WARN Act apply;

       b.      Whether Plaintiffs and Class Members are “affected employees” as defined by the

               WARN Act;

       c.      Whether the employee termination by Defendants on September 30, 2019

               constitutes a “termination” and/or “mass layoff” under the WARN Act;

       d.      Whether Defendants failed to provide the notice(s) required by the WARN Act (29

               U.S.C. § 2102(b));

       e.      Whether Defendants can avail themselves of any of the provisions of the WARN

               Act which permit lesser periods of notice;

       f.      The appropriate formulae to measure damages under the WARN Act (29 U.S.C. §

               2104(a)(2)); and

       g.      The appropriate definitions and formulae to measure the payments to potentially

               offset damages under the WARN Act (29 U.S.C. § 2104(a)(2)).




                                                 8
               Case 19-50748-KBO           Doc 1       Filed 10/30/19   Page 9 of 13




       35.     Typicality:      Plaintiffs’ claims are typical of all Class Members. Plaintiffs and

Class Members were subjected to the same kind of unlawful conduct, namely that they were

involuntarily terminated without adequate notice under the WARN Act on September 30, 2019.

Furthermore, the claims of Plaintiffs and the Class members are based on the same legal theories

and questions of law and fact pursuant to the WARN Act.

       36.     Superiority: A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy. Class action treatment will allow a large number

of similarly situated individuals to simultaneously pursue their common claims in a single forum

in an efficient manner, without unnecessary duplication of effort and expense that would be

required if numerous individual actions were pursued. However, the affected employees must opt-

in to this litigation so that the right to damages can be determined and quantum of damaged

calculated by the Court. Plaintiffs know of no difficulty to be encountered in the management of

this action that would preclude its maintenance as a class action.

       37.     Predominance: Issues subject to generalized proof and applicable to the class as

a whole predominate over those issues that are subject to only individualized proof.

       38.     The common questions of law and fact described above are the most significant

questions for the class action, the resolution of which will resolve the claims other than calculating

damages for each Class member.

       39.     Damages for class members will be easily calculated through formulas, e.g.,

subtracting the amount returned from the amount paid for a transaction.

       40.     Defendants’ human resources records and payroll information provide for the

calculation of damages, and ascertaining which employees fall within the Class definition and a

calculation of their damages.




                                                   9
              Case 19-50748-KBO           Doc 1     Filed 10/30/19     Page 10 of 13




       41.     Adequacy of Representation: Plaintiffs and Plaintiffs’ counsel will fairly and

adequately protect the interests of the Class. Plaintiffs’ interests do not conflict with the interests

of the Class, and Plaintiffs intend to prosecute this action vigorously.

       42.     Plaintiffs have retained experienced counsel qualified in class action litigation,

including WARN Act class actions and bankruptcy proceedings and counsel are competent to

assert the interests of the Class. Counsel for Plaintiffs have extensive experience successfully

representing plaintiffs in complex class action litigation across the county.

       43.     The unlawful acts of Defendants, as alleged herein, constitute a course of conduct

common to the Plaintiffs and each Class members.

                              COUNT I
      VIOLATIONS OF THE UNITED STATES WORKER ADJUSTMENT AND
     RETRAINING NOTIFICATION ACT, 29 U.S.C. §§ 2101, et seq. (“WARN ACT”)

       44.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

       45.     At all times material herein, Plaintiffs, and similarly situated persons, have been

entitled to rights, protections and benefits provided under the WARN Act, 29 U.S.C. § 2101 et

seq. Plaintiffs and members of the Class are “affected employees” of Defendants within the

meaning of 29 U.S.C. § 2101 (a)(5).

       46.     At all relevant times, Defendants were “employers” as that term is defined in 29

U.S.C. §2101(a)(1) and 20 C.F.R. § 639.3(a) and Defendants continued to operate as a business

until it implemented a mass layoff or plant closure at the Defendants’ Facilities. Defendants

employed more than 100 employees who in the aggregate worked at least 4,000 hours per week

exclusive of hours of overtime within the United States.

       47.     On or about September 30, 2019, Defendants ordered a “mass layoff” or “plant

closing” of the Defendants’ Facilities, as those terms are defined in 29 U.S.C. § 2101(a)(2), (3).




                                                  10
              Case 19-50748-KBO           Doc 1    Filed 10/30/19     Page 11 of 13




        48.      Plaintiffs are informed and believe – and thereon allege – that the mass layoff or

plant closing at the Defendants’ Facilities resulted in “employment losses” as that term is defined

by 29 U.S.C. § 2101(a)(2) for at least 50 of Defendants’ employees as well as 33% of Defendants’

workforce at each of their Facilities, excluding part-time employees as that term is defined by 29

U.S.C. § 2101(a)(8).

        49.      Plaintiffs and each Class Member were discharged by Defendants without cause on

their part.

        50.      Defendants failed to give Plaintiffs and Class Members written notice that complied

with the requirements of the WARN Act.

        51.      Plaintiffs and each of the other Class Members are “aggrieved employees” of

Defendants, at that term is defined in 29 U.S.C. §2104(a)(7).

        52.      Defendants failed to pay (and continues to pay to pay) Plaintiffs and Class Members

their respective wages, salary, commissions, bonuses, accrued holiday pay and accrued vacation

pay for 60 days following notice of their termination and failed to pay accrued retirement benefits,

for 60 days following notice of their respective terminations. Plaintiffs and Class Members have

been injured as a result of these WARN Act violations.

        53.      Defendants are also liable to Plaintiffs for reasonable attorneys’ fees under 29

U.S.C. § 2104.

                                      RELIEF REQUESTED

        WHEREFORE, Plaintiffs, on behalf of themselves and all Class Members, request the

following:




                                                  11
              Case 19-50748-KBO         Doc 1     Filed 10/30/19     Page 12 of 13




               (A)     That the Court determine and order that this action may be maintained as a

class action under Fed. R. Civ. P. 23(b) and (c) and appointing Plaintiffs as class representatives

and appointing their counsel to represent the Class;

               (B)     That Defendants are found to have violated the provisions of the WARN

Act as to Plaintiffs and the Class;

               (C)     For an Order from the Court awarding Plaintiffs and the Class members

unpaid wages, salary, commission, bonuses accrued holiday pay, accrued vacation pay, pension

and 401(k) contributions, and other ERISA benefits for 60 working days following the Plaintiffs

and/or Class members’ termination, that would be been covered and paid under the then applicable

employee benefit plans had that coverage continued for that period, all determined in accordance

with the WARN Act, 29 U.S.C. § 2104(a)(a), in an amount to be proven at trial;

               (D)     For an Order from the Court awarding extraordinary, equitable and/or

injunctive relief as permitted by law, equity and the federal statutory provisions sued hereunder,

and any appropriate state law remedies; and

               (E)     For an award of reasonable attorneys’ fees, pre-judgment and post-

judgment interest, as well all expert-witness fees and costs pursuant to 29 U.S.C. § 2104 and/or

other applicable law; and

               (F)     An Order granting Plaintiffs and the other members of the Class such further

relief as the Court deems just and proper.




                                                12
              Case 19-50748-KBO     Doc 1    Filed 10/30/19    Page 13 of 13




Dated: October 30, 2019                 Respectfully submitted,

                                        WOMBLE BOND DICKNSON (US) LLP

                                  By:   /s/ Kevin J. Mangan
                                        Kevin J. Mangan (DE Bar No. 3810)
                                        Nicholas T. Verna (DE Bar No. 6082)
                                        S. Alexander Faris (DE Bar No. 6278)
                                        1313 North Market Street, Suite 1200
                                        Wilmington, DE 19801
                                        Telephone:     (312) 252-4320
                                        Facsimile:     (312) 252-4330
                                        Email:         kevin.mangan@wbd-us.com
                                                       nick.verna@wbd-us.com
                                                       alexander.faris@wbd-us.com
                                        -AND-
                                        O’BELL LAW FIRM, LLC
                                        Eric J. O’Bell (pro hac vice to be filed)
                                        Bradley T. Oster (pro hac vice to be filed)
                                        3500 North Hullen Street
                                        Metairie, LA 70002
                                        Telephone:      (504) 456-8677
                                        Facsimile:      (504) 456-8653
                                        Email:          ejo@obelllawfirm.com
                                                        bto@obelllawfirm.com
                                        -AND-
                                        PEIFFER WOLF CARR & KANE, APLC
                                        Brandon M. Wise (pro hac vice to be filed)
                                        818 Lafayette Ave., Floor 2
                                        St. Louis, MO 63104
                                        Telephone:    (314) 833-4825
                                        Facsimile:    (314) 833-4826
                                        Email:

                                        COUNSEL FOR PLAINTIFFS AND
                                        THE PUTATIVE CLASS MEMBERS




WBD (US) 47833748v2
                                            13
